 

Exhibit 10.11

 

First Amendment to Credit Agreement and Waiver

 

This First Amendment to Credit Agreement and Waiver (herein, this “Amendment”)
is entered into as of April 16, 2013, by and among Trade Street Operating
Partnership, LP, a Delaware limited partnership (the “Borrower”), Trade Street
Residential, Inc., a Maryland corporation (“Trade Street REIT”), the other
Guarantors party hereto, the Lenders party hereto and BMO Harris Bank N.A., as
Administrative Agent.

 

 

Preliminary Statements

 

A. The Borrower, the Guarantors, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of January 31, 2013 (as amended or
otherwise modified from time to time, the “Credit Agreement”). All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.

 

B. The Borrower has informed the Administrative Agent and the Lenders that the
Borrower has not satisfied certain provisions of the Credit Agreement as
hereinafter described; and the Administrative Agent and the Lenders have agreed
to waive the resulting defaults under the terms and conditions set forth in this
Amendment.

 

C. The Borrower has also requested that Administrative Agent and the Lenders
make certain amendments to the Credit Agreement as set forth below, and the
Administrative Agent and the Lenders are willing to do so pursuant to the terms
and conditions set forth herein.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Waiver.

 

1.1. The Borrower has informed the Administrative Agent and the Lenders that the
Borrower has failed to comply with the maximum Total Indebtedness to Total Asset
Value ratio covenant set forth in Section 8.20(a) of the Credit Agreement for
the reporting period ended December 31, 2012 (such violation being referred to
herein as the “Violation”).

 

1.2. Upon satisfaction of the conditions precedent set forth in Section 3
hereof, the Lenders and the Administrative Agent hereby waive the Violation and
each and every Event of Default arising solely from the Violation. The Borrower
and the Guarantors acknowledge that the waivers under this Section 1 are
specifically limited to the Violation and each and every Event of Default
arising solely from the Violation. Except as specifically waived hereby, all
terms and conditions of the Credit Agreement shall stand and remain in full
force and effect.

 





 

 

Section 2. Amendment to Credit Agreement.

 

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:

 

2.1. The definition of “Total Asset Value” set forth in Section 5.1 of the
Credit Agreement (Definitions) is amended and restated in its entirety to read
as follows:

 

“Total Asset Value” means an amount equal to the sum of (a) for all Eligible
Properties valued at their appraised value for purposes of computing their
Borrowing Base Value, the “as-is” appraisal value set forth in a current
Appraisal, plus (b) for all other Properties owned for more than twelve (12)
months, the quotient of (i) the Property NOI from such Properties divided by
(ii) the Capitalization Rate, plus (c) for all Properties owned for twelve (12)
months or less, the book value (as defined in GAAP) of any such property, plus
(d) the aggregate book value of all Land Assets, mortgage or mezzanine loans,
notes receivable and/or Assets Under Development, plus (e) unrestricted cash,
unrestricted cash equivalents and marketable securities owned by the Borrower
and its Subsidiaries as of the end of such fiscal quarter, provided that the
amount added to Total Asset Value for unrestricted cash, unrestricted cash
equivalents and marketable securities shall not exceed 5% of Total Asset Value.

 

Section 3. Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

3.1. The Borrower, the Guarantors, the Administrative Agent and the Lenders
shall have executed and delivered this Amendment.

 

3.2. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

 

Section 4. Representations.

 

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower and the Guarantors hereby represent to the Administrative Agent and the
Lenders that, as of the date hereof, after giving effect to the amendment and
waiver set forth in Sections 1 and 2 above, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct, except that the
representations contained in Section 6.5 shall be deemed to refer to the most
recent financial reports of the Borrower delivered to the Lenders, and (b) the
Borrower and the Guarantors are in compliance with the terms and conditions of
the Credit Agreement and the other Loan Documents and no Default or Event of
Default exists or shall result after giving effect to this Amendment.

 



-2-

 

 

Section 5. Miscellaneous.

 

5.1. The Borrower and the Guarantors heretofore executed and delivered to the
Administrative Agent and the Lenders certain Mortgages and Security Agreements
re: Operating Accounts (collectively, the “Collateral Documents”). The Borrower
and the Guarantors hereby acknowledge and agree that the Liens created and
provided for by the Collateral Documents continue to secure, among other things,
the Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Administrative Agent and
the Lenders thereunder, the obligations of the Borrower and the Guarantors
thereunder, and the Liens created and provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall in any manner affect or impair the priority of
the Liens created and provided for by the Collateral Documents as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment.

 

5.2. By executing this Amendment in the place provided for that purpose below,
each Guarantor hereby consents to the amendment to the Credit Agreement as set
forth herein and confirms that its obligations thereunder (including without
limitation its obligations as a Guarantor pursuant to Section 13 of the Credit
Agreement) remain in full force and effect. Each Guarantor further agrees that
the consent of such Guarantor to any further amendments to the Credit Agreement
(other than Section 13 thereof) or any other Loan Document shall not be required
as a result of this consent having been obtained.

 

5.3. Except as specifically amended or waived herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Collateral Documents, the Notes or any other instrument or document executed
in connection therewith, or in any certificate, letter or communication issued
or made pursuant to or with respect to the Credit Agreement, any reference in
any of such items to the Credit Agreement being sufficient to refer to the
Credit Agreement as amended hereby.

 

5.4. The Borrower agrees to pay on demand all reasonable costs and expenses of
or incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
reasonable fees and expenses of counsel for the Administrative Agent.

 



-3-

 

 

5.5. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe Portable Document Format file (also known as an “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be construed and determined in accordance with the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York) without regard to conflicts of law principles that
would require application of the laws of another jurisdiction.

 

[Signature Pages to Follow]

 

-4-

 



 

This First Amendment to Credit Agreement and Waiver is entered into as of the
date and year first above written.

 

  “Borrower”       Trade Street Operating Partnership, LP, a Delaware limited
partnership       By:   Trade Street OP GP, LLC, a Delaware limited liability
company, its general partner         By: Trade Street Residential, Inc., a
Maryland corporation, its sole member         By: /s/ Bert Lopez     Name:

Bert Lopez

    Title: COO/CFO

   

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER]

 





   

  “Administrative Agent”       BMO Harris Bank N.A., as Administrative Agent    
  By: /s/ Aaron Lanski     Name: Aaron Lanski     Title: Managing Director      
    “Lender”       BMO Harris Bank N.A., as a Lender and Swing Line Lender      
By: /s/ Aaron Lanski     Name: Aaron Lanski     Title: Managing Director

 

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER]

 

  



  “Guarantors”       Trade Street Residential, Inc., a Maryland corporation    
  By: /s/ Bert Lopez     Name: Bert Lopez     Title: COO/CFO                  
BSF-Arbors River Oaks, LLC, a Florida limited liability company       By: TS
Manager, LLC, a Florida limited liability company, its manager       By: /s/
Bert Lopez     Name: Bert Lopez     Title: VP

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER]

 